There are two controlling questions arising on this record and they are presented by the prayers submitted at the conclusion of the evidence. The bill of exceptions brings up for review only the rulings on the prayers. The first question is this: Was the trial Court right in ruling that a transfer delivered to the appellant by the conductor of the appellee's Lombard street line, was void after the expiration of the time limited on its face for its use? The Court below held that the *Page 351 
transfer was void and accordingly granted the appellee's second
prayer and rejected the appellant's first prayer. The second question is this: Was the conductor of the Wilkins avenue car upon which the appellant attempted to use the transfer, justified in ejecting the appellant when the latter refused to pay his fare and after the conductor had stopped the car in order to eject the appellant, though after the car had been stopped for that purpose a companion of the appellant offered to pay the fare? This question was answered by the trial Court in the affirmative by the granting of the defendant's fifth prayer. Besides the two controlling questions just stated there are some subsidiary inquiries which will be considered later on.
First. It appears that the appellant with two friends boarded a car of the appellee at the corner of Lombard and Carey streets in Baltimore about three-forty or three-forty-five on the afternoon of March the sixth, 1901. They paid their fares and asked for transfers to the Wilkins avenue line going south. The conductor gave the transfers as requested and punched the date, the hour three-fifty, and the transfer point, Gilmor and Lombard streets. The transfers were limited as to the time within which they could be used and the time thus limited was indicated by the punch marks which the conductor made. It is alleged by the appellant, and for the purposes of this discussion it will be assumed to be true, that no car passed south on Wilkin's avenue until after the time limited for the use of the transfer had expired. By the Act of Assembly of 1900, chapter 313, the street car company of Baltimore City is required to issue transfers The first proviso in that enactment reads: "Provided, that such company shall give a free transfer, when the same shall be requested upon the payment of each cash fare, which transfer shall be good at all points of intersection of lines of said railway for a continuous ride." The appellant and his friends boarded the first car going south on the Wilkin's avenue line and presented the transfers. The time within which they could be used had then elapsed and the conductor refused to to take them. He demanded the payment *Page 352 
of the regular fare. This was refused and the car was stopped and the conductor went in search of a policeman. When the conductor returned with a policeman and re-entered the car he requested the appellant and his companions to get off the car. This they refused to do and one of them offered to pay the fare which the appellant alleges the conductor refused to receive. According to the appellant's testimony the conductor grabbed the appellant viciously by the shoulders and shoved him violently out of the door of the car and up against the heavy metal controller severely hurting his left arm. The fare was again tendered by the appellant's companions and after much parley was accepted and the car was started and the appellant proceeded to his destination. The policeman flatly contradicted the statement of the appellant with respect to the alleged use of force.
It has been insisted by the appellant against whom the jury rendered a verdict and against whom a judgment for costs was entered, that the appellee company has no authority to limit the time within which a transfer must be used. We cannot accede to this contention. Whilst the Act of 1900, ch. 313, contains no specific provision declaring for what length of time the transfer shall be good, it is obvious that it does not contemplate that no reasonable regulation shall be made upon the subject. In the nature of the case, regard being had to the character and the magnitude of the business of conveying on street cars hundreds of thousands of passengers, it would seem to be a very proper precaution for the company to protect itself against imposition by affixing to the transfers, which it is required to issue, a limit beyond which they should not be available for use. When thus limited they are void and do not entitle the holder to ride on the cars after the expiration of the time specified by the punch marks. The statute makes the transfers good for acontinuous ride. That language would seem to exclude the notion that there can be no time limit fixed. A continuous ride does not mean a ride interrupted by a considerable interval of time. If the time within which the transfer may be used expires by reason of the failure *Page 353 
of the company to run its cars frequently enough, that fact does not make the transfer good or authorize a conductor to honor it. In such circumstances it is the plain duty of the passenger to pay his fare; but he is not without remedy. If by the company's fault the transfer expires before the holder has had an opportunity to use it and in consequence he is required to pay and does pay his fare, he would have his action against the company. But if it were held that in spite of the expiration of the transfer the conductor was still obliged to accept it, the company would be exposed to flagrant imposition without any means of protecting itself. The transfer, like a railroad company's ticket, is the evidence of the passenger's right to ride.Hardesty v. U. Rys.  E. Co., 94 Md. 661; Stocksdale v.W.M.R.R. Co., 83 Md. 245; Blocher v. B.  O.R.R. Co.,27 Md. 277. If the transfer, like the ticket, is void on it face it is not a token of the holder's right to be transported on the carrier's conveyance. In P.W.  B.R.R. Co. v. Rice,64 Md. 63, the liability of the company was placed upon the ground that the ticket was apparently good on its face. This is distinctly pointed out in W.M.R.R. Co. v. Stocksdale, supra. In the case at bar the transfer was void on its face when the appellant attempted to use it. It, therefore, did not entitle him to ride on the Wilkin's avenue car, and the conductor was justified in demanding the appellant's fare, and upon the refusal of the latter to pay, the conductor was warranted in ejecting him. There was consequently no error committed in rejecting the appellant'sfirst prayer and in granting the appellee's second prayer. The appellee's third and fourth prayers were also properly granted. The legal propositions which they embody are fully sustained by what has been said thus far in this judgment.
Secondly. Both upon authority and principle it is clear that when the conductor has given the passenger a reasonable time and opportunity to pay the fare and the passenger has persistently refused to comply, and the conductor has begun the process of expulsion by stopping the car or by applying force to the passenger, when necessary, "the passenger thereupon forfeits *Page 354 
his rights as a passenger, and his ejection may be completed even though he may thereafter tender the performance demanded."Hutchinson on Carriers, sec. 591A. This doctrine is supported by many adjudged cases. Geo. S.  F.R. Co. v. Asmore,88 Ga. 529; s.c., 16 L.R.A. 53, and notes; 5 Am.  Eng. Ency. L. (2nd ed.), 597, note 1. There was, consequently, no error committed in granting the appellee's fifth prayer.
The appellant's third prayer related to punitive damages. It was rejected. The jury having decided that the appellant was not entitled to recover any damages at all it becomes unnecessary to consider whether the prayer correctly defined the measure of exemplary damages.
What we have said in treating of the appellee's second prayer is all that is required to show that the Court was entirely right in overruling the appellant's special exception to that prayer.
Finding no errors in the record the judgment will be affirmed, and it is so ordered.
Judgment affirmed with costs above and below.
(Decided June 29th, 1903.)